DETAILED ACTION
This is an allowance of all claims filed on 12/10/2020. Claims 1-20 are pending. Claims 1-7, 9-20 have been amended. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the following allowable subject matter: “allocating, by the APM, a first storage processing accelerator (SPA) from one or more SPAs, wherein an SPA of the one or more SPAs comprises programmable processors”
Closest prior arts Glassen et. al. [US 5,664,219] and Tyndall [US 2002/0146035] do not appear to teach this limitation. Glassen appears to teach selecting by the SPE a function code for requesting a service support operation requiring transmission of control data, adapter microcode, and adapter-associated configuration information from the SPE to the I/O adapter. Glassen further appears to teach storing in a microcode memory associated with the IOSS a service support (SS) subchannel control block (SS subchannel) for each I/O adapter to receive service support by the SPE, each SS subchannel containing an interception control field (B) set to an active state. Tyndall appears to teach target descriptors and data movement segment descriptors. However, the combination does not appear to teach or fairly suggest allocating, by the APM, a first storage processing accelerator (SPA) from a plurality of SPAs, wherein at least one SPA of the plurality of SPAs comprises a plurality of programmable processors or storage processing engines (SPEs), the plurality of SPEs comprising n SPEs, when n is greater than zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Based on the rationale Claim 1 and its dependent claims 2-13 are allowed.
Under the same rationale, Claims 14-18 are allowed.
Under the same rationale, Claims 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132